UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
___________________________________
                                     )
DENNIS JOHNSON,                      )
                                     )
                Plaintiff,           )    Civil Action
                                     )    No. 15-1851(EGS)
          v.                         )
                                     )
PARAGON SYSTEMS, INC., et al.,      )
                                     )
               Defendants.           )
___________________________________)


                        MEMORANDUM OPINION

     Pending before the Court is defendant Paragon Systems,

Inc.'s ("Paragon") motion for summary judgment. For the reasons

articulated below, the Court GRANTS Paragon's motion.

I.   Background

     On October 24, 2012, plaintiff Dennis Johnson arrived at an

Immigration and Customs Enforcement ("ICE") facility and entered

the building with a loaded handgun in his briefcase. Am. Compl.

¶ 10, ECF No. 12. As a retired federal law enforcement officer,

Mr. Johnson asserts that he is entitled to carry a firearm on

federal property at any time. Id. ¶ 10.

      Nonetheless – perhaps because Mr. Johnson inadvertently

entered the ICE facility through the visitors' entrance and not

the employees' entrance – Mr. Johnson was immediately detained

by security guards allegedly employed by Paragon. Id. ¶¶ 10-13.

According to Mr. Johnson, even though he promptly displayed his

                                 1
law-enforcement badge to the security guards, and even though

the security guards were allegedly notified that Mr. Johnson was

entitled to bring his weapon into the building, the security

guards "handcuffed Plaintiff for over two hours." Id. ¶¶ 13-15.

     Mr. Johnson further alleges that Christopher Adams – a

Federal Protective Service employee who supposedly supervised

"either a Paragon Systems employee or MVM employee" – threatened

to initiate criminal proceedings against Mr. Johnson "for

entering the ICE facility with a loaded handgun." Id. ¶¶ 16-17.

Mr. Adams purportedly continued to threaten Mr. Johnson with

legal action for a period of over two months. Id.

     Based on these allegations, Mr. Johnson filed suit on

October 31, 2015 against Paragon. See Compl., ECF No. 1. In that

complaint, Mr. Johnson asserted four causes of action: (1) a

"civil rights violation"; (2) assault and battery; (3)

intentional infliction of emotional distress; and (4) common-law

negligence. Id. ¶¶ 18-35. On July 1, 2016, the Court granted

Paragon's partial motion to dismiss, dismissing Mr. Johnson's

claim for intentional infliction of emotional distress after

concluding that Mr. Johnson had failed to sufficiently allege

that his injury resulted from "extreme and outrageous conduct."

See Johnson v. Paragon Sys., Inc., 195 F. Supp. 3d 96 (D.D.C.

2016).



                                2
      Following the dismissal, Mr. Johnson filed an amended

complaint adding MVM Inc., Federal Protective Services, and

Christopher Adams as co-defendants. See Am. Compl., ECF No. 12

(filed October 21, 2016). Paragon timely answered the complaint

and, on January 13, 2017, filed this motion for summary

judgment. See Def.'s Mot. Summ. J. ("Def.'s Mot."), ECF No. 18.

In support of its motion, Paragon states that, at the time of

Mr. Johnson's encounter with the security guards at the ICE

facility, it "did not have a contract to provide security

services" at the site. See Def.'s Statement of Undisputed

Material Facts ("SUMF") ¶¶ 2-3, ECF No. 18-1. To that end,

Paragon maintains that none of its employees, agents, or

representatives were "involved, in any way, with the alleged

occurrence" described in Mr. Johnson's amended complaint. Id. ¶¶

10-14.

     At his deposition, Mr. Johnson essentially conceded as

much, testifying that he had no knowledge with respect to

Paragon's involvement in the incident at the ICE facility:

     Q: Do you have any understanding of what role Paragon
        Systems, Inc. played in regard to the incident?

     A: I do not.

     Q: Do you have an understanding [as to] why they were
        named as a Defendant in this case?

     A: I don't.




                                3
Deposition of Dennis Johnson 70:12-18, Def.'s Mot. Ex. 4, ECF

No. 18-2. Later, Mr. Johnson testified:

     Q: Do you have any information, other than what you
        might have learned from your attorney, to support a
        belief that Paragon Systems had a contract to
        provide security at the location where the incident
        occurred?

     A: I don't.

Id. 71:19-72:2.

     Paragon asserts that Mr. Johnson's testimony, along with

other record evidence, makes clear that Mr. Johnson "has

mistakenly and improperly included Paragon as a party-defendant

in this litigation." See Def.'s Mem. in Supp. of Mot. for Summ.

J. ("Def.'s Mem.") at 7. Indeed, Paragon avers that it did not

provide any security services for the ICE facility until October

2013 – nearly a year after the alleged incident. SUMF ¶¶ 4-5,

10-14. Furthermore, Paragon states that it has no relationship,

contractual or otherwise, with any of the other defendants in

this litigation. Id. ¶¶ 6-9.

     On March 9, 2017, the Court issued a Minute Order directing

Mr. Johnson to file a response to Paragon's summary judgment

motion by no later than March 23, 2017, cautioning Mr. Johnson

that, if he failed to respond by that date, the "Court may

consider the facts provided in defendant's motion as undisputed

for purposes of summary judgment." See Minute Order, Mar. 9,




                                4
2017. To date, Mr. Johnson, who is represented by counsel, has

not responded to Paragon's motion.

II.   Legal Standard

      Under Federal Rule of Civil Procedure 56, summary judgment

should be granted "if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law." Fed. R. Civ. P. 56(a); Waterhouse

v. District of Columbia, 298 F.3d 989, 991 (D.C. Cir. 2002). The

moving party must identify "those portions of the pleadings,

depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, which it believes

demonstrate the absence of a genuine issue of material fact."

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (internal

quotation marks omitted).

      Once the moving party has met its burden, the non-moving

party must come forward with specific facts that would present a

genuine issue for trial. Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 586 (1986). A genuine dispute exists

if "the evidence is such that a reasonable jury could return a

verdict for the nonmoving party." Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986). Any inferences drawn on the

facts must be viewed in the light most favorable to the non-

moving party. See Matsushita, 475 U.S. at 587. A party asserting

that a fact is "genuinely disputed" must support that assertion

                                 5
by "citing to particular parts of materials in the record" or

"showing that the materials cited [by the opposing party] do not

establish the absence . . . of a genuine dispute." Fed. R. Civ.

P. 56(c)(1). "If a party . . . fails to properly address another

party's assertion of fact," the court may "consider the fact

undisputed for purposes of the motion." Fed. R. Civ. P. 56(e);

see also Local Civ. R. 7(h).

III. DISCUSSION

     Mr. Johnson has three remaining causes of action.

     Mr. Johnson's first cause of action is styled as a "Civil

Rights Violation" based on an alleged infringement of Mr.

Johnson's Fourth Amendment rights. Am. Compl. ¶¶ 18-25. He

alleges that defendants' "acts of limiting plaintiff's personal

liberty for over 2 hours and then threatening to initiate

criminal proceedings against the Plaintiff" violated his

constitutional rights. Am. Compl. ¶ 25. In particular, Mr.

Johnson claims that Paragon violated his constitutional rights

by "fail[ing] to properly train [and adequately supervise] it's

[sic] security staff," by failing to create a policy limiting

the detainment of "suspicious people" to a "reasonable amount of

time after the person is deemed not to be a threat," and

"through [its] indifference to the safety health and welfare of

the public and plaintiff in particular." Id. ¶¶ 20-24.



                                6
     Mr. Johnson's second and third causes of action are for the

common-law torts of assault and battery and negligence. Id. ¶¶

26-35. Mr. Johnson alleges that Paragon's security guards

"assaulted" him by handcuffing him and threatening to file

"frivolous" criminal charges against him. Id. ¶ 27. Mr. Johnson

further contends Paragon and its employees owed him a duty of

care to properly screen and not detain visitors to ICE

facilities. Id. ¶ 33. Mr. Johnson alleges that Paragon breached

that duty by handcuffing him for over two hours and then

threatening criminal proceeding against him for over two months.

Id. ¶ 34.

     Paragon contends that all of Mr. Johnson's remaining claims

fail because, at bottom, they require Mr. Johnson to demonstrate

that Paragon took some action that injured him. See Def.'s Mem.

at 6 ("Plaintiff's Civil Rights Violation claim is founded upon

his belief that his . . . [r]ights were violated by the security

staff that allegedly improperly detained his person and seized

his firearm."); id. ("An actionable battery claim requires that

[a plaintiff] demonstrate 'an intentional act that cases a

harmful or offensive bodily contact.'"); id. at 7 (to succeed on

his claim for negligence, plaintiff must prove, inter alia,

"that [defendant's] violation of [the standard of care] was the

proximate cause of the alleged injuries"). According to Paragon,

because Mr. Johnson has not been able to "factually

                                7
substantiate" any of his claims through discovery, Paragon is

entitled to summary judgment. Def.'s Mem. at 6-7.

     The Court agrees with Paragon. Mr. Johnson does not point

to any evidence in the record suggesting that Paragon

participated in or was responsible for any conduct that

allegedly injured him. To the contrary, Mr. Johnson admits that

he was handcuffed and detained by employees of MVM, Inc. and

Federal Protective Service – and not by Paragon or its

employees. Def.'s Mot Ex. 3, Pl.'s Interrog. Resp. ¶¶ 22, 43,

ECF No. 18-2; see also SUMF ¶ 15 ("Plaintiff concedes that a MVM

security officer and supervisor, as well as an FPS officer, were

present during the subject occurrence and not anyone affiliated

with Paragon."); id. ¶ 16 ("Plaintiff fails to identify Paragon

in any of his written discovery responses as an entity having

anything to do with the subject occurrence."); id. ¶ 17 (in his

deposition, plaintiff testified "that MVM, and not Paragon,

employed the security guards that were involved in the incident

and that FPS employees, including Adams, eventually appeared at

the scene"). Furthermore, in an unrebutted affidavit, Paragon's

Vice President and General Counsel avers that "[n]o employee,

agent or representative of Paragon was present at the site of

the alleged occurrence on October 24, 2012" because Paragon did

not enter into a contract to provide security services for that



                                8
ICE facility until October 2013. Def.'s Mot. Ex. 2, Affidavit of

Laura Hagan, ECF No. 18-2.

     Based on this record, no "reasonable jury" could return a

verdict for Mr. Johnson. Other courts are in accord. See, e,g.,

Edwards v. Okie Dokie, Inc., 473 F. Supp. 2d 31, 41 (D.D.C.

2007) (plaintiffs' claims based on alleged violations of their

constitutional rights failed where they conceded that they "were

arrested by MPD officers" and not by defendant); Bradshaw v.

Oberg, 690 F. Supp. 31, 34-35 (D.D.C. 1988) (summary judgement

in favor of defendant warranted where plaintiff admitted in a

deposition "that she did not know whether defendant Oberg

ordered" the allegedly unconstitutional search); Zhi Chen v.

District of Columbia, 808 F. Supp. 2d 252, 258 (D.D.C. 2011)

(granting summary judgment to defendant on plaintiff's assault-

and-battery claim where plaintiff "fail[ed] to point to any

record evidence indicating that [defendant] ever attempted or

threatened to harm [plaintiff] physically"); Caldwell v. Caesar,

150 F. Supp. 2d 50, 66 (D.D.C. 2001) (granting defendant summary

judgment on negligence claim where "there [wa]s no evidence that

[the defendant] was involved" in the conduct at issue in the

litigation).

     In short, there is no genuine dispute of material fact with

respect to Paragon's conduct – or, rather, lack thereof – in

connection with the incident at the center of Mr. Johnson's

                                9
complaint. Accordingly, Paragon's motion for summary judgment on

Mr. Johnson's remaining claims is GRANTED.

     On the record before the Court, it appears that this

lawsuit against Paragon was ill-conceived and a waste of this

Court's time and resources. Accordingly, the Court orders

plaintiff Dennis Johnson and his attorney Kevin Jesse McCants to

show cause, by no later than October 30, 2017, why sanctions,

including significant monetary sanctions, should not be imposed

against them both pursuant to Federal Rule of Civil Procedure

11(b) and why Mr. Mccants should not be referred to the

Committee on Grievances of the United States District Court for

the District of Columbia for any investigation or proceedings

that the Committee may deem appropriate.

     A separate Order accompanies this Memorandum Opinion.

     SO ORDERED.

Signed:   Emmet G. Sullivan
          United States District Judge
          September 27, 2017




                               10